Citation Nr: 0523645	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to March 24, 2004, for residuals of a shell fragment 
wound of the left lower extremity involving Muscle Group 
XIII. 

2.  Entitlement to an initial rating in excess of 30 percent 
from March 24, 2004, for residuals of a shell fragment wound 
of the left lower extremity involving Muscle Group XIII.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh 
involving Muscle Group XIV with retained foreign body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1944 until June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

These matters were previously before the Board in November 
2003.  At that time, a remand was ordered to accomplish 
additional development. 


FINDINGS OF FACT

1.  Prior to April 10, 2002, the competent evidence reveals 
that the symptoms associated with the veteran's residuals of 
a shell fragment wound of the left lower extremity involving 
Muscle Group XIII were productive of no worse than moderate 
muscle disability.  

2.  From April 10, 2002, through March 23, 2004, the 
competent evidence reveals that the symptoms associated with 
the veteran's residuals of a shell fragment wound of the left 
lower extremity involving Muscle Group XIII were productive 
of no worse than moderately severe muscle disability.  

3.  From March 24, 2004, the competent evidence reveals that 
the symptoms associated with the veteran's residuals of a 
shell fragment wound of the left lower extremity involving 
Muscle Group XIII were productive of no worse than moderately 
severe muscle disability.  

4.  The competent evidence reveals that the symptoms 
associated with the veteran's residuals of a shell fragment 
wound of the left lower extremity involving Muscle Group XIV 
were productive of no worse than moderate muscle disability.  

5.  Competent evidence dated from March 2004, reveals that 
the veteran has a left thigh scar of Muscle Group XIV which 
is tender to palpation.  


CONCLUSIONS OF LAW

1.  Prior to April 10, 2002, the criteria for entitlement to 
an evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the left lower extremity involving 
Muscle Group XIII have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.56, 4.459, 4.73, Diagnostic Code 5313 (as in effect 
prior to April 10, 2002).

2.  From April 10, 2002, through March 23, 2004, the criteria 
for entitlement to an evaluation of 30 percent for residuals 
of a shell fragment wound of the left lower extremity 
involving Muscle Group XIII have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5313 
(2004).

3.  From March 24, 2004, the criteria for entitlement to an 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound of the left lower extremity involving Muscle 
Group XIII have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.56, 4.59, 4.73, Diagnostic Code 5313 (2004).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound of the 
left lower extremity involving Muscle Group XIV have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 4.56, 4.59, 
4.68, 4.73, Diagnostic Code 5314 (2004).

5.  The criteria for entitlement to a separate evaluation of 
10 percent for a left thigh scar of Muscle Group XIV, from 
March 24, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

The Board observes that VAOPGCPREC 8-2003 is applies to the 
veteran's claim of entitlement to an increased rating for 
residuals of a shell fragment wound involving muscle group 
XIII, because his disagreement related to the initial rating 
assignment for that disability.  Therefore, if appropriate 
notice was provided as to the underlying issue of entitlement 
to service connection for those gunshot wound residuals, then 
there is no need to evaluate the adequacy of the notice with 
respect to the "downstream" increased rating claim.  
However, in the present case, proper notice was not furnished 
as to the underlying service connection claim.  As such, the 
exception to VCAA notice provided under VAOPGCPREC 8-2003 is 
not triggered.  Rather, the Board must proceed with a 
complete VCAA notice analysis as to all issues on appeal.
 
VA letters issued in February 2002, March 2004 and August 
2004 apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Indeed, VA outpatient treatment 
records from Iowa City and from Quincy, Illinois are 
associated with the claims folder.  Moreover, while the 
veteran also reported having received treatment at the VA 
Medical Center in Columbia, Missouri, that facility did not 
have any clinical records, as indicated in an undated report 
of contact.  

Also of record are the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, an appeal from the initial assignment of a 
disability rating, such as in the case of the veteran's 
Muscle Group XIII claim, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

Service connection for residuals of a gunshot wound to the 
left leg, with retained foreign body, was first granted in a 
July 1946 rating decision.  At that time, the disability was 
evaluated based on impairment of Muscle Group XIV, pursuant 
to Diagnostic Code 3176, and assigned a 10 percent rating.  

A June 1948 rating action continued the 10 percent rating 
under Diagnostic Code 5314.  That Code section indicates that 
the injury involved Muscle Group XIV (anterior thigh group).  

Subsequent rating actions continued the 10 percent rating.  
Most recently, a December 2001 statement was construed as an 
increased rating request.  The RO again confirmed the 10 
percent evaluation for residuals of a shell fragment wound to 
Muscle Group XIV of the left thigh in the May 2002 rating 
action on appeal.  That rating decision also awarded separate 
service connection for residuals of a shell fragment wound of 
the left lower extremity involving Muscle Group XIII 
(posterior thigh group).  At that time, a 10 percent 
evaluation was assigned, effective March 24, 2000.  

It is noted that a subsequent rating action in June 2005 
increased the veteran's evaluation as to his Muscle Group 
XIII residuals to 30 percent, effective March 24, 2004.  As 
the increased evaluation represents less than the maximum 
available benefit, it does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the 
Board will proceed with appellate review of the propriety of 
the assigned rating.

Regarding the veteran's residuals of a shell fragment wound 
of the left thigh involving Muscle Group XIV, a claim of 
entitlement to an increased rating was received on December 
27, 2001.  As such, the rating period on appeal is from 
December 27, 2000, one year prior to the date of receipt of 
the reopened increased rating claim. See 38 C.F.R. § 
3.400(o)(2).  However, in order to most fully and accurately 
ascertain the veteran's disability picture, the veteran's 
recorded medical history is for consideration, including 
evidence dating from 1999.  38 C.F.R. § 4.1 (2004).

Regarding the veteran's residuals of a shell fragment wound 
of the left thigh involving Muscle Group XIII, the relevant 
time period for consideration is from March 24, 2000, the 
effective date of the award of service connection on that 
issue.
Once again, however, evidence dating from 1999 will be 
reviewed in order to fully and accurately ascertain the 
veteran's disability picture.



Medical background

Upon VA examination in May 1999, the veteran complained of 
pain in the posterior left thigh when seated.  He also had 
some pain when climbing stairs.  Additionally, he complained 
of mild left knee weakness and left hip pain.  

Objectively, no muscle abnormality was noted.  Palpable 
masses were noted in the thigh and there was atrophy of the 
thigh muscles.  With diameters measuring 18 cm. above the 
posterior aspect of the patella, the veteran's thighs 
measured 51 cm. on the left and 50.5 cm. on the right.  There 
was no focal weakness of the thigh muscles.  There was some 
increase in tightness of the left hamstring muscles on the 
left as compared to the right.  

The May 1999 VA examination also revealed a well-healed oval 
scar in the anteriolateral aspect of the upper one-third of 
the left thigh.  Such scar was slightly depressed and 
measured one cm.

Following the May 1999 VA examination, the veteran's left 
thigh pain was noted to be mildly disabling.  

A VA outpatient treatment record dated in October 1999 noted 
complaints of pain in the posterior left thigh when sitting 
in a hard chair, walking in mud or farming.   At it's worst, 
the veteran rated his pain as a 5 out of 10 in intensity.  
Objectively, the veteran had a normal gait.  His strength in 
the left leg was 5-/5 with extension and 4/5 with flexion.  
Flexion caused increased pain.  There was some medial 
hamstring tenderness on palpation.

A May 2000 private treatment record written by J. L., P.A., 
reflects complaints of left leg pain bothered by walking, 
climbing and positional changes.  Objectively, the mid-
lateral thigh showed a soft tissue indentation that possibly 
represented fat necrosis.  No other masses were felt.  
Straight leg test was to 45 degrees with decreased range of 
motion of the left hip.  He had very limited internal and 
external rotation of the hip.  The figure-four test was 
negative.  There was decreased strength on the left side 
(1+/4) on the left as compared to the right side (2 to 3/4).  
There was decreased pulsation in the left dorsalis pedis.  
Deep tendon reflexes of the patella were 2+4.  His ankle 
reflexes were also 2+4.  

A VA outpatient treatment report dated in March 2000 revealed 
scant pitting edema bilaterally and a pain pattern from the 
veteran's hip extending down his left leg.  The veteran's 
pain was noted to be 0 out of 10 on that date.  

A VA outpatient treatment reports dated in November 2000 
reflect complaints of left thigh pain.  One such report 
showed findings of mild pain with direct palpation of the 
anteriolateral aspect of the left thigh.  Strength, range of 
motion and sensation were all normal.  The veteran's gait was 
also normal.  

Another November 2000 VA clinical record indicated reported 
pain at a level of 4 out of 10.  

A VA outpatient treatment report dated in April 2001 
indicates that the veteran had a normal gait.  He had 4/5 
strength in the left leg with plantar flexion and 
dorsiflexion.  There was pain and limited motion of the left 
hip upon internal and external rotation.  Deep tendon 
reflexes were 2+ as to knee and ankle jerks.  There was no 
clonus and Babinski was negative.  There was normal sensation 
to light touch.  

In an August 2001 VA clinical report, the veteran denied 
difficulty with gait, strength or balance.  At that time, the 
examiner was unable to palpate a dorsalis pedis pulse on the 
left foot.  The left foot was cooler than the right, but 
capillary refill time was under 2 seconds.  

The veteran was examined by VA in April 2002.  He complained 
of chronic left thigh pain of increasing severity.  He 
described the pain as having a throbbing quality.  His pain 
was aggravated by climbing stairs and walking greater than 
one block.  He added that, after walking one block, he had to 
sit for at least 15 minutes in order for the pain to subside.  
His left leg discomfort occasionally woke him at night.  He 
denied flare-up episodes.  He took rofecoxib and gabapentin 
to alleviate his pain symptoms.  

Objectively, there was a round scar measuring approximately 1 
cm. in the mid left thigh, on the anterior and lateral 
aspect.  The scar was slightly atrophic and there appeared to 
be some loss of subcutaneous tissues but no gross muscle loss 
was noted.  The thighs appeared symmetrical.  There was 
tenderness to deep palpation at the site of the injury.  The 
scar itself had no referable complaints.  There were no 
obvious adhesions or tendon damage in the region.  Moreover, 
while previous x-rays showed degenerative changes of the left 
knee and hip, such problems were unrelated to the veteran's 
shell fragment injury.  

Neurologically, there was a decrease to sensory testing using 
10-gram monofilament, extending from the groin to the knee 
and along the anterior aspect of the left thigh, including 
areas above the site of the injury.  There was approximately 
grade 3/5 strength in the function of the quadriceps and 
hamstrings.  Iliopsoas and thigh abductor testing was normal 
at 5/5.  The relative weakness of the knee extensors and 
flexors are secondary to pain at the site of the shrapnel 
wound.  Such pain occurred even with mild effort of the leg.  
No muscle herniations were noted and there was no specific 
loss of muscle function on examination.  The veteran was able 
to walk, although with a somewhat antalgic gait and slowly.  
He reported using a cane at home but did not present with one 
on examination.  

The April 2002 VA examination further showed trace swelling 
over the left ankle and pulses were 1+, compared to 2+ at the 
right ankle.  No bruits were appreciated over the femoral 
arteries.  The leg muscle group could move independently 
through useful range of motions.  

Finally, it was noted that previous x-rays identified a 
metallic foreign body medial to the left femur and slightly 
posterior, with probable calcifications about that foreign 
body.  

An October 2002 VA outpatient treatment report noted that the 
veteran walked with a limp.  (Though a subsequent December 
2002 report reveals that such limp was attributable to left 
knee complaints rather than to his shrapnel residuals.)  
Another October 2002 record showed edema of the left ankle, 
as well as greatly restricted range of motion of the left 
hip.  

A December 2002 VA outpatient treatment record showed trace 
edema of the left calf.  

An April 2003 VA outpatient treatment report showed 
complaints of pain rated at 9 out of 10.  At that time, the 
veteran had a normal gait, normal muscle tone and normal 
strength in all extremities.  

A February 2004 VA outpatient treatment report indicated 1+ 
edema of the left lower extremity.  Another February 2004 
record revealed complaints of left leg pain rated at 7 out of 
10.  The pain was worse in the evening.  He took medication 
to control his discomfort at night.   

The veteran was most recently examined by VA in March 2004.  
At that time, he complained of pain, swelling and decreased 
muscular strength in his left leg.  He also reported 
increasing difficulty with falls and with nerve pain.  The 
veteran took gabapentin for his left leg pain.  Such pain 
sometimes disrupted his sleep.  The veteran did report that 
he was able to perform all activities of daily living on his 
own, but required the use of a cane to assist his gait.  He 
further reported that he could not tolerate any long periods 
of driving due to severe left leg pain.  

Objectively, the veteran had an antalgic gait and ambulated 
with a cane.  There was increased swelling in the left leg as 
compared to the right.  The left thigh measured 1.5 inches 
smaller than the right thigh in the quadriceps muscle.  There 
was a noted scar formation with mild tenderness to palpation.  
That scar was impressively depressed and was approximately 
the size of a dime.  It was diagnosed as left thigh Muscle 
Group XIV scar.  The veteran had pain in the medial aspect of 
the thigh and reports that residual shrapnel is now 
encapsulated in calcified deposits which have increased his 
pain over the past few years.  No adhesions were noted.  
There was no record of tendon damage and the bone did not 
sustain damage in the femur.  

The veteran's muscle strength of the left thigh was 3/5 on 
the left.  Muscle function was noted at 3 out of 5 in muscle 
groups XIII and XIV.  Range of motion of the left knee was 
from 0 to 110 degrees.  Range of motion of the right knee was 
from 0 to 120 degrees.  There was positive crepitus and 
positive McMurray's bilaterally.  Anterior and posterior 
drawer signs were negative bilaterally.  

Hip range of motion was equal bilaterally, with the exception 
of adduction on the left, which was limited at o to 5 
degrees.   Range of motion was from 0 to 10 degrees on the 
right.  The veteran was able to abduct to 30 degrees 
bilaterally and perform forward flexion from 0 to 100 
degrees.  His motion was from  0 to 80 degrees on the left.  
The left hip joint was tender to palpation.  

Reflexes in the lower extremities were 2+ out of 4 at the 
patella bilaterally and 1+ out of 4 at the right Achilles.  
Reflexes were absent at the left Achilles.  The lower 
extremities were warm to the touch bilaterally.  Sensation 
was decreased to sharp and dull stimuli on the left side 
only.  

X-ray studies showed that a metallic density or dense 
calcification was present in the proximal medial left thigh, 
with a mass of 2.9 cm.  The margins were smooth and the 
lesion appeared to be indolent.  

At the conclusion of the examination, it was noted that the 
metallic density had been present in the veteran's left thigh 
for many years and that additional calcification had occurred 
at the site of the residual wound.  Such additional 
calcification caused additional nerve type pain and reported 
radiculopathy.  
Finally, the VA examiner noted that muscle atrophy was 
apparent in the left thigh.  

Analysis

I.  IR- residuals of a shell fragment wound of the left lower 
extremity involving Muscle Group XIII, prior to March 24, 
2004

At the outset, the Board notes that, in large part, the 
medical evidence does not specify which left thigh complaints 
and findings are referable to the veteran's Muscle Group XIII 
disability and which relate to his Muscle Group XIV 
disability.  Moreover, the Diagnostic criteria provide little 
basis for differentiation, as both involve consideration of 
hip, knee and hamstring function.  Therefore, the Board will 
view the totality of the evidence as applying to each muscle 
group.  However, the Board will remain mindful of 38 C.F.R. § 
4.14, which instructs the rater to avoid evaluation of the 
same disability under various diagnoses, known as pyramiding.  

For the period in question, the veteran's residuals of a 
shell fragment wound of the left lower extremity involving 
Muscle Group XIII are currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5313.  
This Code section makes reference to varying levels of 
severity of muscle disability (e.g., slight, moderate, 
moderately severe, severe), and a further description of what 
these levels of severity signify is set forth in 38 C.F.R. § 
4.56 (2004).

The 10 percent evaluation presently assigned is reflective of 
moderate muscle disability.  In order to be entitled to the 
next-higher 30 percent rating, the evidence must establish 
moderately severe muscle disability.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

After reviewing the medical record, the Board notes that, 
from March 24, 2000, through April 9, 2000, the veteran's 
disability picture is consistent with the presently assigned 
10 percent evaluation for moderate muscle disability.  Such 
evidence did not establish significant loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination or uncertainty of movement such as 
to justify a higher evaluation.  Indeed, a March 2000 VA 
outpatient treatment record indicated that the veteran's pain 
was 0 out of 10.  Moreover, a November 2000 outpatient 
treatment report revealed that strength, range of motion and 
sensation were all normal.  The veteran's gait was also 
normal.  Additionally, an April 2001 clinical record again 
indicates that the veteran had a normal gait.  At that time, 
he had 4/5 strength in the left leg with plantar flexion and 
dorsiflexion.  Neurologically, deep tendon reflexes were 2+ 
as to knee and ankle jerks.  There was no clonus and Babinski 
was negative.  There was also normal sensation to light 
touch.  Finally, in an August 2001 VA clinical report, the 
veteran denied difficulty with gait, strength or balance.  

The Board does acknowledge complaints of leg pain between 
March 24, 2000, through April 9, 2002.  Moreover, the 
evidence during this period does show decreased pedal pulses 
and pitting edema.  Furthermore, the competent findings show 
decreased strength on the left side, noted to be (1+/4) in 
May 2000.  However, based on the findings described above, 
the Board determines that the overwhelming weight of the 
evidence confirms the propriety of the currently assigned 10 
percent evaluation for moderate muscle disability.  In 
reaching this conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, as already discussed, the objective findings do not 
reveal significant functional loss such as to warrant a 
higher evaluation during the period in question. 

Thus, for the foregoing reasons, the Board concludes that the 
presently assigned 10 percent evaluation for residuals of a 
shell fragment wound of the left lower extremity involving 
Muscle Group XIII under Diagnostic Code 5313 most closely 
approximates his disability picture from March 24, 2000, to 
April 9, 2002.  

As of April 10, 2002, the Board finds support for the next-
higher 30 percent evaluation under Diagnostic Code 5313.  
Indeed, upon VA examination on that date, the veteran's 
symptomatology had clearly worsened.  For example, at that 
time, he reported that his left thigh pain required him to 
sit for at least 15 minutes after walking one block.  
Objectively, there was tenderness to deep palpation at the 
site of the injury.  Moreover, the veteran's left leg 
strength had decreased to grade 3/5 as to the quadriceps and 
hamstrings.  Furthermore, the examiner stated that the 
relative weakness of the veteran's knee extensors and flexors 
were secondary to pain at the site of the shrapnel wound.  
Such pain occurred even with mild effort of the leg.  
Additionally, whereas the veteran's gait had previously been 
described as normal, the April 2002 VA examination report 
noted a slow and antalgic gait.  The veteran reported that he 
walked with a cane at home.  A subsequent October 2002 VA 
outpatient treatment report again noted that the veteran 
walked with a limp.  Finally, an April 2003 VA outpatient 
treatment report showed complaints of pain rated at 9 out of 
10.  
 
Based on the foregoing, then, a 30 percent evaluation is 
justified as of April 10, 2002, the date of the VA 
examination indicating a worsening of the veteran's 
condition.

The Board has considered whether a rating in excess of 30 
percent is warranted from April 10, 2002.  Again, in order to 
achieve the next-higher 40 percent evaluation under 
Diagnostic Code 5313, the evidence must demonstrate severe 
muscle disability, as defined under 38 C.F.R. § 4.56.  

The evidence of record does not contain the types of 
objective findings listed under 38 C.F.R. § 4.56(d)(4) as 
signifying severe muscle disability.  For example, there is 
no showing of ragged, depressed and/or adherent scars, or 
loss of deep fascia or muscle substance.  Additionally, there 
is no showing of soft flabby muscles in the wound area, nor 
have the veteran's muscles been shown to swell and harden 
abnormally in contraction.  Moreover, there are no objective 
findings of lack of endurance or incoordination.  The 
evidence does indicate decreased muscle strength of 3/5, as 
well as atrophy.  The evidence also reveals relative weakness 
of the left knee extensors and flexors due to pain at the 
site of the shrapnel wound.  However, these findings have 
been adequately contemplated in the 30 percent evaluation and 
do not, by themselves, warrant a higher rating.  Indeed, the 
overwhelming weight of the evidence demonstrates no more than 
moderate muscle disability.  

Again, in concluding that an evaluation in excess of 30 
percent is not warranted for the veteran's residuals of a 
shell fragment wound of the left lower extremity involving 
Muscle Group XIII, the Board has appropriately considered 
additional limitation of function due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, as already 
discussed, the objective findings do not reveal significant 
functional loss such as to warrant a higher evaluation during 
the period in question.

In conclusion, from March 24, 2000, through April 9, 2002, 
the evidence of record reveals symptomatology consistent with 
a 10 percent evaluation for moderate muscle disability of 
Muscle Group XIII pursuant to Diagnostic Code 5313.  As of 
April 10, 2002, the evidence reveals symptoms commensurate 
with a 30 percent evaluation under that Code section.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that, for the period 
prior to March 24, 2004, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  IR- residuals of a shell fragment wound of the left 
lower extremity involving Muscle Group XIII, from March 24, 
2004

From March 24, 2004, the veteran's residuals of a shell 
fragment wound of the left lower extremity involving Muscle 
Group XIII are currently evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5313.  Again, 
in order to achieve the next-higher 40 percent evaluation 
under Diagnostic Code 5313, the evidence must demonstrate 
severe muscle disability, as defined under 38 C.F.R. § 4.56.  

As previously noted, 38 C.F.R. § 4.56(d)(4) describes severe 
disability of muscles: (I) Type of injury: through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring; (ii) History 
and complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The evidence of record does not contain the types of 
objective findings listed under 38 C.F.R. § 4.56(d)(4) as 
signifying severe muscle disability.  For example, there is 
no showing of ragged, depressed and/or adherent scars, or 
loss of deep fascia or muscle substance.  Additionally, there 
is no showing of soft flabby muscles in the wound area, nor 
have the veteran's muscles been shown to swell and harden 
abnormally in contraction.  Moreover, there are no objective 
findings of lack of endurance or incoordination.  The 
evidence does indicate decreased muscle strength of 3/5, and 
also shows some muscle atrophy.  Additionally, the veteran 
has raised subjective complaints of pain and incoordination 
in the form of falls.  However, these findings have been 
adequately contemplated in the 30 percent evaluation and do 
not, by themselves, warrant a higher rating.  Indeed, the 
overwhelming weight of the evidence demonstrates no more than 
moderate muscle disability.  

Again, in concluding that, from March 24, 2004, an evaluation 
in excess of 30 percent is not warranted for the veteran's 
residuals of a shell fragment wound of the left lower 
extremity involving Muscle Group XIII, the Board has 
appropriately considered additional limitation of function 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, while the veteran has complained of 
progressive deterioration of left leg function, the objective 
findings nevertheless fail to reveal significant functional 
loss such as to warrant a higher evaluation during the period 
in question.  Indeed, upon VA examination in March 2004, the 
veteran reported that, despite his use of a cane, he was able 
to perform all activities of daily living on his own.  

Additionally, it is noted that the evidence of record during 
the period in question reveals various neurological findings, 
such as absent reflexes at the left Achilles and decreased 
sensation to sharp and dull stimuli on the left side.  It is 
observed that the veteran is in receipt of a separate 
evaluation for radiculopathy of the left lower extremity 
pursuant to Diagnostic Code 8520.  Moreover, the propriety of 
that rating is not a matter presently before the Board.  

In conclusion, from March 24, 2004, the evidence of record 
reveals symptoms commensurate with a 30 percent evaluation 
under Diagnostic Code 5313 and a higher evaluation is not 
warranted.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that, from March 24, 
2004, the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.



III.  IR- residuals of a shell fragment wound of the left 
thigh involving Muscle Group XIV with retained foreign body

The residuals of a shell fragment wound of the left thigh 
involving Muscle Group XIV are currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5314.  Such evaluation reflects moderate muscle 
disability.  To achieve the next-higher 30 percent 
evaluation, the evidence must demonstrate moderately severe 
muscle disability.    

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

The medical evidence in the present case has been discussed 
extensively in this decision and need not be repeated in 
detail.  However, to briefly summarize, prior to the 
veteran's VA examination on April 10, 2002, the evidence 
revealed 4/5 strength in the left leg, with normal gait and 
normal sensation.  As such, the criteria necessary for the 
next-higher 30 percent evaluation under Diagnostic Code 5314 
has not been established.  Moreover, as the objective 
findings fail to reveal significant functional loss, an 
increased evaluation is not possible on the basis of 
additional limitation of function due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

As noted earlier in this decision, the April 2002 VA 
examination revealed that the veteran's left thigh 
symptomatology had objectively worsened.  On that basis, the 
decision herein granted an increase from 10 to 30 percent 
under Diagnostic Code 5313 for the veteran's residual injury 
to Muscle Group XIII.  The Board has considered whether a 
similar increase from that date is warranted under Diagnostic 
Code 5314.  After reviewing the evidence, the Board concludes 
that an increase under that Code section is not appropriate, 
for the reasons discussed below.

Again, the decision herein awarded the veteran a 30 percent 
evaluation under Diagnostic Code 5313 as of April 10, 2002.  
Therefore, from that date, the veteran's combined rating for 
all muscular disabilities of the left thigh is 40 percent.  
The Board finds that such combined rating accurately reflects 
the severity of the veteran's shell fragment residuals.  In 
reaching this conclusion, the Board observes that, under the 
amputation rule, the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  See 
38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5161, a 60 percent evaluation is provided for amputation of a 
leg at the middle or lower third.  Thus, put another way, a 
combined 60 percent rating for the left thigh would be 
equivalent to the loss of use of that extremity up to the 
middle or lower third.  Here, the veteran's symptomatology is 
not commensurate with loss of use of his mid to lower left 
leg.  He can ambulate, albeit with the use of a cane.  

Here, assignment of a 30 percent under Diagnostic Code 5314 
would result in a combined rating of 50 percent prior to 
March 24, 2004, and a rating of 60 as of that date (when the 
10 percent rating, each, for radiculopathy of the left leg 
and for degenerative arthritis of the left knee come into 
effect).  Such combined evaluations exceed the extent of the 
veteran's left leg disability, in that his symptomatology 
does not approach the loss of use of the lower left extremity 
at the middle to lower third.  Instead, a continuance of the 
10 percent rating under 5314 results in a combined evaluation 
for the left thigh that more accurately reflects the 
veteran's disability picture here.   Finally, it is noted 
that assignment of an increased evaluation for residuals of a 
shell fragment wound of the left lower extremity involving 
Muscle Group XIV based on the same evidentiary findings used 
to justify an increased rating for residuals involving Muscle 
Group XIII would constitute impermissible pyramiding under 
38 C.F.R. § 4.14.

In conclusion, then, veteran is not entitled to a rating in 
excess of 10 percent for his residuals of a shell fragment 
wound of the left thigh involving Muscle Group XIV.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

IV.  Scar

A.  Prior to March 24, 2004

The Board has further considered whether the veteran is 
entitled to a separate evaluation for residuals of a scar in 
association with his shell fragment wound prior to March 24, 
2004.  However, as indicated in the April 2002 VA examination 
report, the veteran had no complaints with respect to his 
left thigh scar.  Because there is no demonstrated 
symptomatology relating to the scar that is distinct and 
separate from the shell fragment residuals for which the 
veteran is already being compensated, a separate evaluation 
is not appropriate here during the period in question.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2004).

B.  From March 24, 2004

The Board has further considered whether the veteran is 
entitled to a separate evaluation for residuals of a scar in 
association with his shell fragment wound from March 24, 
2004.  In this vein, it is noted that except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2004) [ 
the evaluation of the same disability under various diagnoses 
is to be avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Here, VA examination in March 2004 indicated that the left 
thigh scar of Muscle Group XIV was mildly tender on 
palpation.  As symptomatology was found which distinctly 
related to the scar, a separate evaluation is warranted for 
the residuals of the left thigh scar of Muscle Group XIV from 
March 24, 2004.  The Board notes that in reaching this 
conclusion, the evidence supports a separate 10 percent 
evaluation from March 24, 2004, and the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the schedular criteria pertaining to skin disabilities 
was amended during the pendency of this appeal, on August 30, 
2002, Diagnostic Code 7804 remained unaltered.  Both prior to 
and from August 30, 2002, that Code section provides a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration.  While the scar at issue 
here does not appear to be superficial, there is evidence of 
tenderness and thus a 10 percent evaluation under Diagnostic 
Code 7804 is appropriate by analogy.  See 38 C.F.R. § 4.20.  
A higher evaluation is not warranted under either the old or 
new version of 38 C.F.R. § 4.118.  In so concluding, it is 
noted that the scar is not deep and has not been noted to 
cause limitation of function.

Hence, the evidence supports the award of a separate 10 
percent evaluation for a left thigh scar of Muscle Group XIV 
from March 24, 2004.


ORDER


An initial rating in excess of 10 percent prior to April 10, 
2002, for residuals of a shell fragment wound of the left 
lower extremity involving Muscle Group XIII is denied. 

An initial rating of 30 percent from April 10, 2002 through 
March 23, 2004, for residuals of a shell fragment wound of 
the left lower extremity involving Muscle Group XIII is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

An initial rating in excess of 30 percent from March 24, 2004 
April for residuals of a shell fragment wound of the left 
lower extremity involving Muscle Group XIII is denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left lower extremity involving Muscle 
Group XIV is denied.

A separate 10 percent rating for residual scar of the left 
thigh is granted, subject to governing criteria applicable to 
the payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


